Case 9:19-cv-00112-DWM Document 15 Filed 03/31/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION
TRAVIS BRASIER, CV 19-112-M—DWM
Plaintiff,
vs. ORDER

UNITED PARCEL SERVICE, INC.,

Defendant.

 

 

The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

IT IS ORDERED that the above-captioned cause is DISMISSED WITH
PREJUDICE, each party to pay its own costs. All pending motions are MOOT and
all deadlines are VACATED. The preliminary pretrial conference set for April 22,
2021, is VACATED. |

t
DATED this A if 2 day of March, 2021.

    
  

 

Donald
Unite

~Mollay, District Judge
tates District Court
